                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

BRIAN WAYNE DRAKE                         )
(TDCJ No. 1950303),                       )
                                          )
             Petitioner,                  )
                                          )
V.                                        )         No. 3:17-cv-797-K
                                          )
LORIE DAVIS, Director                     )
Texas Department of Criminal              )
Justice, Correctional Institutions        )
Division,                                 )
                                          )
             Respondent.                  )

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

       Signed February 26th, 2020.


                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE




                                         1
